Citation Nr: 0725299	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disease of 
the colon.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2007.  

(The decision below includes an order reopening a previously 
denied claim of service connection for colon disability.  The 
underlying claim of service connection is addressed in the 
remand that follows the order.)


FINDINGS OF FACT

1.  Service connection for hyperemia of the bowel wall and 
colon disability was denied in a January 1991 rating 
decision, and again in April 1991.  The veteran did not 
appeal.  

2.  The evidence received since the April 1991 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for colon disability has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.304, 20.302, 20.1103 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim of entitlement to 
service connection for hyperemia of the bowel wall and colon 
disability in November 1990.  The claim was denied by way of 
a January 1991 rating decision.  Notice of the denial and 
appellate rights were provided in February 1991.  The 
appellant failed to initiate an appeal.  The denial 
consequently became final.  See 38 C.F.R. § 20.1103 (2006).  
The denial was confirmed by an April 1991 decision and notice 
was provided in May 1991.  No appeal was initiated.  As a 
result, a claim of service connection for the same disability 
may now be considered on the merits only if new and material 
evidence has been received since the time of the last final 
adjudication, in this case, January 1991.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  



In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1991 rating 
decision consisted of the veteran's service medical records 
(SMRs) and information from hospital admission cards created 
by the Office of the Surgeon General (SGO), Department of the 
Army, for the years 1953 and 1954.  

The veteran contended that he had a colon disability related 
to his in-service treatment for amebiasis.  The veteran's 
SMRs revealed treatment for rectal bleeding in October 1953 
which was diagnosed as amebiasis in the SGO reports.  The RO 
denied the claim in January 1991 because the veteran was 
noted to have suffered from an acute and transitory attack of 
hyperemia of the bowel wall which required hospitalization 
with no residuals and no evidence of continuity.  The same 
reason for the April 1991 denial was provided by the RO.

The veteran submitted an application to reopen his claim of 
entitlement to service connection in December 2003.  

Evidence received since the April 1991 decision consists of a 
VA outpatient treatment reports dated from September 2002 to 
August 2006, a March 2005 VA examination report, and 
testimony from an April 2007 Travel Board hearing. 

Because the evidence received since April 1991 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  The veteran's claim 
was previously denied because the veteran was noted to have 
suffered from an acute and transitory attack of hyperemia of 
the bowel wall which required hospitalization with no 
residuals and no evidence of continuity.  Since the prior 
denial, however, the veteran has submitted treatment for 
problems with his bowels and his treating physician at VA 
indicated in August 2004 that it was possible that the 
veteran's bowels were permanently affected by the 


amoebic dysentery the veteran had in service, which has 
resulted in fluctuating constipation and loose stools.  
Consequently, the Board concludes that this new information 
raises a reasonable possibility of substantiating the claim.  
This claim is reopened.  


ORDER

The claim of entitlement to service connection for disease of 
the colon is reopened; to this limited extent, the appeal is 
granted.


REMAND

In view of the determination that the veteran's claim of 
service connection is reopened, the Board finds that 
additional development is necessary before a decision on the 
merits can be reached.  

The March 2005 VA examination reveals a diagnosis of 
constipation, which the examiner said was not related to 
hyperemia (amebiasis) in service.  However, the examiner 
failed to address the August 2004 VA physician's statement, 
which indicates that the veteran's bowels were possibly 
permanently affected by the amoebic dysentery the veteran had 
in service, resulting in fluctuating constipation and loose 
stools.  Consequently, in order to properly assess the 
veteran's claim, a new examination is necessary.

The Board notes that the veteran and his spouse testified at 
the Travel Board hearing that the veteran received treatment 
for his bowel problems at VA.  Any outstanding VA outpatient 
treatment reports not already of record should be obtained.

Accordingly, the case is REMANDED for the following action:



1.  Contact the veteran and request 
that he identify names, addresses 
and approximate dates of treatment 
for all VA and non-VA health care 
providers who have treated him for 
his colon or bowel disability.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured.  

2.  Arrange for the appropriate VA 
examination to determine whether the 
veteran has any colon disorder 
attributable to his period of 
military service.  The claims file, 
along with all additional evidence 
obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner.  The examiner should 
determine the nature and etiology of 
any currently diagnosed colon 
disorder and provide an opinion as 
to the medical probabilities that 
any currently diagnosed colon 
disorder is attributable to the 
veteran's period of military 
service.  (The examiner should note 
that the veteran's service medical 
records indicate that in October 
1953 the veteran was treated for 
rectal bleeding which was diagnosed 
as amebiasis and an August 2004 VA 
outpatient treatment report reveals 
treatment for bowel problems.  The 
August 2004 examiner noted that it 
was possible that the amoebic 
dysentery in service permanently 
affected the veteran's bowels.)  The 
rationale for the opinion by the 
examiner should be set forth in 
detail.  



(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2006).)  

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report to ensure that it 
is responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


